DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-3, 6-7, 9, 13 and 20 have been examined in this application. Claims 1-3, 6-7, 9, 13 and 20 have been amended. Claims 4-5, 8, 10-12 and 14-19 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 2/19/2021. 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to arguments and amendments filed on 2/19/2021, with respect to the “Claim Rejection Under 35 U.S.C. 112” section on page 7, the Applicant argues the amended claim language has overcome the 112(b) rejections. Many of the original 112(b) rejections are overcome. However, the 
In response to the “Claim Rejections under 35 U.S.C. 102” section on pages 7-10, the Applicant argues that the prior art does not disclose the amended claim language of “a controller configured to … start the engine in accordance with a switchover to a hybrid electric vehicle (HEV) mode by determining whether the refueling state is released in accordance with the fuel injection port open or closed state, the vehicle speed, and acceleration pedal state (APS) information, when the fuel injection port is closed and the vehicle speed is higher than 0 (zero) based on information with regard to the fuel injection port open or closed state and the vehicle speed input to at least one of the ECU or the HCU, determine release of the refueling state, and when a driver drives the hybrid vehicle in an electric vehicle (EV) mode by operating an acceleration pedal with an acceleration intention when the fuel injection port is open and the vehicle speed exceeds a threshold speed, determine release of the refueling state” in Claim 1. The Applicant argues on page 8 that paragraphs 34-37 show that Mizutani merely describes detecting a failure on the fuel lid while the vehicle is running so as to not perform the automatic stop control of the engine. The Applicant states that Mizutani further discloses that when the fuel lid is open and the vehicle speed is 0, a refueling state of the vehicle is determined and the vehicle start is prevented. The Applicant argues that these features are different from the present disclosure. 
In particular, the Applicant argues on pages 8-9, that the controlling the engine start and stop is based on the fuel injection port open or closed state, the vehicle speed and acceleration pedal state (APS) information when a driver mode is switched by a driver. For example, when the fuel injection port is closed and the vehicle speed is higher than 0, the engine can be started in a case in which the switchover to HEV mode is made by a driver, and when the fuel injection port is open and the vehicle speed exceeds a threshold speed, the engine can be started in a case in which the switchover to EV mode is made by the driver. The Applicant argues that Mizutani is silent about manually switching the 
The Applicant further argues in paragraph 2 of p. 9 that Mizutani fails to disclose performing automatic engine start control even when the fuel lid is open. However, in claim 1, the start of the engine is performed in part by determining whether the refueling state is released in accordance with the fuel injection port open or closed state, which doesn’t require the fuel injection port to be open. Furthermore, the limitation, “when a driver drives the hybrid vehicle in an electric vehicle (EV) mode by operating an acceleration pedal with an acceleration intention when the fuel injection port is open and the vehicle speed exceeds a threshold speed, determine release of the refueling state”, does require a fuel injection port to be open, but is simply indicating that when a fuel injection port is open a release of refueling state is determined. The determination could be made that the vehicle is not refueling (release of refueling state) without an engine start. Furthermore, in the claim 7 steps 4-7, the release of the engine stopping is performed upon determining that the fuel injection port is closed. 

However, the claim language of claim 7 which requires a release of the stopping of the engine performed in step 3 based on the vehicle speed exceeding a threshold speed as detailed in step 7 is not explicitly described in Mizutani. A new rejection is made in view of newly found prior art reference Hayashita et al. (US 2017/0002760 A1). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

a) In Claims 7, 9, 13 and 20 each claim limitation that recites the words “step of” is followed by functional language. Therefore, each of these limitations reciting “step of” invokes 112(f).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) The “steps” performed in the claim limitation are interpreted to be performed by an electronic control unit, ECU 1, or a hybrid control unit, HCU 1, in accordance with paragraphs [0041-0043, 0046], Fig. 1 and Fig. 3 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitations, “a fifth step of, upon determining that the fuel injection port is closed, determining, by the processor, whether the hybrid vehicle is in an electric vehicle (EV) mode; a sixth step of, upon determining that the hybrid vehicle in in the EV mode, determining, by the processor whether the vehicle speed exceeds a threshold speed, and a seventh step of, upon determining that the vehicle speed exceeds the threshold speed in the EV mode, releasing, by the processor, the stopping of the engine”, the specification is silent as to an EV driving mode being determined in a step separate from the determination of whether the vehicle speed exceeds a threshold speed. The specification indicates in Figure 3 Step S52 and in paragraph [0067] that the determination of the EV mode driving is based on the vehicle speed exceeding a threshold speed. Furthermore, the flow chart in Fig. 3 indicates that the determination of the EV mode described in the specification is based upon determining the fuel injection port is not closed as detailed in Fig. 3 Step S51-No. Therefore, the subject matter of these determinations being performed in separate steps in the claim language is not described in the 
Claims 9, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 7 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitations, “when the fuel injection port is closed and the vehicle speed is higher than 0 (zero) based on information with regard to the fuel injection port open or closed state and the vehicle speed input to at least one of the ECU or the HCU, determine release of the refueling state, when a driver drives the hybrid vehicle in an electric vehicle (EV) mode by operating an acceleration pedal with an acceleration intention when the fuel injection port is open and the vehicle speed exceeds a threshold speed, determine release of the refueling state” the wording is unclear and therefore indefinite because it is unclear whether these “when” statements are describing a conditional situation, for example the refueling state is released based on the driver operating an accelerator pedal with an 
Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation “wherein the controller determines the refueling state …” the wording is unclear and therefore indefinite because it is unclear whether the determination of the refueling state is referencing a determination that the vehicle has entered into a refueling state or whether this limitation is simply indicating that either entrance or release of the refueling state can be determined based on the criteria listed. The limitation is interpreted to be referencing a determination of the vehicle entering the refueling state. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 2 and for failing to cure the deficiencies listed above. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitations, “a fifth step of, upon determining that the fuel injection port is closed, determining, by the processor, whether the hybrid vehicle is in an electric vehicle (EV) mode; a sixth step of, upon determining that the hybrid vehicle in in the EV mode, determining, by the processor whether the vehicle speed exceeds a threshold speed, and a seventh step of, upon determining that the vehicle speed exceeds the threshold speed in the EV mode, releasing, by the processor, the stopping of 
Claims 9, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 7 and for failing to cure the deficiencies listed above. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “… upon determining that the EV mode is not performed in the fifth step, the fourth step of determining whether the fuel injection port is closed is performed …”, the wording is unclear and therefore indefinite because it is unclear whether this conditional step occurs before the fourth step or after the fourth step and is referring to the fourth step determination being performed again. The limitation is interpreted to be referencing the fourth step determination being performed again. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (JP 2003/065101). 

As per Claim 1, Mizutani et al. discloses an apparatus for controlling an engine start during refueling of a hybrid vehicle, the apparatus comprising a controller configured to: 
stop an engine to block the engine start by determining whether the hybrid vehicle enters a refueling state in accordance with a fuel injection port open or closed state, a vehicle speed, and brake pedal state (BPS) information ([0039-0040, 0047] Fig. 3 Steps 200-220 Vehicle speed = 0, brake pedal is depressed and fuel lid is open (fuel injection port in open state). Vehicle is in refueling state - perform engine stop. Furthermore, this determination is based on the fuel failure flag status determined to be off in Step 100 of Fig. 2 as detailed in paragraph [0036] using vehicle speed);
start the engine in accordance with a switchover to a hybrid electric vehicle (HEV) mode by determining whether the refueling state is released in accordance with the fuel injection port open or closed state, the vehicle speed, and acceleration pedal state (APS) information ([0040-0041]; Fig. 3 Steps 230-240 Fuel lid is closed (fuel injection port is in the closed state) and accelerator pedal is depressed - Hybrid vehicle engine is started (switchover to HEV mode). Furthermore, this determination is based on the fuel failure flag status determined to be off in Step 100 of Fig. 2 as detailed in paragraph [0036] using vehicle speed. This limitation is also shown in paragraphs [0015, 0025, 0028, 0034-0039]; Fig. 2 Steps 100 and 110 - Fuel lid is closed or open and determined to be malfunctioning or forgotten to be closed using the vehicle speed being greater than zero, furthermore acceleration pedal is depressed - Hybrid vehicle engine is started (switchover to HEV mode). For example, following a normal engine stop as detailed in paragraph [0025], an engine may allowed to be restarted based on the determination that the fuel lid is open/ malfunctioning (using vehicle speed) and the accelerator pedal is depressed in accordance with paragraph [0028]), 
when the fuel injection port is closed and the vehicle speed is higher than 0 (zero) based on information with regard to the fuel injection port open or closed state and the vehicle speed input to at least one of the ECU or the HCU, determine release of the refueling state  ([0015, 0025, 0028-0029, 0034-0039]; Fig. 2, Fig. 3 – Step 210-No, When vehicle speed is higher than zero and fuel lid is closed, it is determined that the vehicle is not refueling (release of refueling state). Determination is performed by ECU 60), 
when a driver drives the hybrid vehicle in an electric vehicle (EV) mode by operating an acceleration pedal with an acceleration intention when the fuel injection port is open and the vehicle speed exceeds a threshold speed, determine release of the refueling state ([0015, 0025, 0028-0029, 0034-0039]; Fig. 2 Steps 100 and 110 Vehicle is not refueling when an accelerator pedal is operated when the fuel injection port is open and the vehicle speed > 0). 

As per Claim 2, Mizutani et al. discloses the apparatus according to claim 1, wherein the controller determines the refueling state when the fuel injection port is open and the vehicle speed is 0 (zero) based the information with regard to the DB1/ 118687156.12U.S. Application No. 16/151,965Docket No. 123225-5085 fuel injection port open or closed state and the vehicle speed input to at least one of the ECU or the HCU ([0033, 0039] Refueling detection sensor 75 determines fuel lid (fuel injection port) is open. Fig. 3 Step 210 Vehicle speed = 0 and fuel lid open are used to determine entrance into refueling state [0025, 0029]; Fig. 1 Information is processed by ECU 60 which includes processing units (refueling state release sensor)).

As per Claim 3, Mizutani et al. discloses the apparatus according to claim 2, wherein the controller stops the engine and blocks the engine start in consideration of a deceleration when the hybrid vehicle decelerates while the fuel injection port is open ([0039, 0045, 0047]; Fig. 3, Steps 210-220 Engine stop may also be performed during deceleration while fuel lid open).

As per Claim 6, Mizutani et al. discloses the apparatus according to claim 1, wherein, when the acceleration is not caused by the driver's operation of the acceleration pedal in a state in which the vehicle speed exceeds the threshold speed, the controller determines that the refueling state is not released ([0040] Step 230 Acceleration is detected based on driver’s operation of accelerator pedal. Therefore, no refueling state release will be detected if acceleration is not caused by the driver’s operation of the acceleration pedal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (JP 2003/065101) in view of Hayashita et al. (US 2017/0002760 A1).
As per Claim 7, Mizutani et al. discloses a method for controlling an engine start during refueling of a hybrid vehicle, the method comprising: 
a first step of determining, by processor, whether a fuel injection port is open or closed ([0038-0039]; Fig. 3 Steps 200-210 A fuel lid is determined to be open);
([0039]; Fig. 3 Step 210 Determine whether the vehicle speed is “0” while the fuel lid is open. Because the monitoring is re-performed until all conditions are met, there will be a situation where the fuel injection port is determined to be open and then the vehicle speed is determined to be zero); 
a third step of, upon determining that the hybrid vehicle is in the stopped state, stopping, by the processor, the engine to block the engine start ([0040]; Fig. 3 Step 220 Stop the engine 2); 
a fourth step of determining, by th([0040]; Fig. 3 Step 230 Determine whether the fuel lid is closed);
 a fifth step of, upon determining that the fuel injection port is closed, determining, by the processor, whether the hybrid vehicle is in an electric vehicle (EV) mode ([0040]; Fig. 3 Step 230. Determine brake pedal release (EV mode). Because the monitoring is re-performed until all conditions are met, there will be a situation where the fuel injection port is determined to be closed and then the brake is determined to be released); 
a sixth step of, upon determining that the hybrid vehicle in in the EV mode, determining, by the processor whether the driver intends to re-start the engine by operating accelerator pedal ([0040, 0043]; Fig. 3 Step 230 Monitor whether brake pedal is released and accelerator is depressed. Because the monitoring is re-performed until all conditions are met, there will be a situation where the brake pedal is closed and then the accelerator pedal operation is detected); and 
a seventh step of, upon determining driver intends to re-start the engine by operating accelerator pedal in the EV mode, releasing, by the processor, the stopping of the engine ([0041, 0043]; Fig. 3 Step 240 Engine 2 is automatically started). 

Mizutani et al. discloses releasing the stopping of the engine based on the brake pedal being released and the accelerator pedal being depressed, Mizutani et al. does not disclose: releasing the stopping of the engine based on a vehicle speed exceeding a threshold speed. 

However, Hayashita et al. teaches: that the engine re-start for hybrid vehicles can be based on the vehicle speed exceeding a threshold speed ([0115] In hybrid vehicles when the vehicle speed becomes a certain speed or more, the internal combustion engine is automatically made to restart). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mizutani et al. to include the above limitations, as detailed in Hayashita et al., with the motivation being to operate the hybrid vehicle with only the drive power of the motor at low speeds as detailed in [0115] in order to conserve fuel and reduce emissions. 

As per Claim 9, Mizutani et al. discloses the method according to claim 7, further comprising a eighth step of, upon determining that the fuel injection port is closed in the fourth step, releasing, by processor, the stopping of the engine ([0040-0041]; Fig. 3 After determining fuel injection port is closed in Step 230, start the engine in Step 240).

As per Claim 13, Mizutani et al. discloses the method according to claim 7, further comprising, upon determining that the hybrid vehicle is not in the stopped state in the second step, releasing the stopping of the engine to permit the engine start ([0025, 0028, 0039]; Fig. 3 Step 210 – No. When vehicle speed is not zero, engine is not entered into a refuel stop and therefore engine start is permitted).

As per Claim 20, Mizutani et al. discloses the method according to claim 7, wherein, upon determining that the EV mode is not performed in the fifth step, the fourth step of determining whether the fuel injection port is closed is performed ([0040-0041]; Fig. 3 Step 230 – No, When it is determined that brake pedal is not released, Step 230 is re-performed which includes monitoring whether fuel lid shifts to closed state).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                   

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619